 

Ohr Pharmaceutical, Inc. 8-K [ohr-8k_022415.htm]

Exhbit 10.52

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
February 24, 2015, by and between Ohr Pharmaceutical, Inc., a Delaware
corporation with a place of business at 800 Third Avenue, 11th floor, New York,
NY 10022 (the “Company”), and Avner Ingerman residing at 7 Corell Road,
Scarsdale, NY 10583 (the “Employee”).

WHEREAS, the Company and the Employee wish to establish terms, covenants, and
conditions for the Employee’s employment with the Company through this
Agreement;

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

1.Duties. From and after March 1, 2015 (the “Effective Date”), and based upon
the terms and conditions set forth herein, the Company agrees to employ the
Employee and the Employee agrees to be employed by the Company, as the Company’s
Chief Clinical Officer. During the Term (as defined in Section 2 below), the
Employee agrees to devote substantially all of his working time to the position
he holds with the Company and to perform faithfully, industriously, and to the
best of his ability, experience and talent, the duties that are assigned to him;
provided that the Employee may devote a reasonable percentage of his time,
consistent with his current practices prior to the Effective Date, to other
commitments that do not conflict with his duties as an Employee. The Employee
shall observe and abide by the reasonable corporate policies and decisions of
the Company.

2.Term of this Agreement. Subject to Section 4 below, the initial term of this
Agreement (the “Initial Term”) shall be for a period commencing on the Effective
Date and ending on December 31, 2017; provided at the end of the Initial Term,
the term will automatically renew for successive one (1) year periods (each, a
“Renewal Term”, and collectively with the Initial Term, the “Term”) unless
either party delivers written notice of non-renewal to the other party at least
sixty (60) days prior to the expiration of the then-current initial Term or
Renewal Term.

3.Compensation. During the Term, the Company shall pay, and the Employee agrees
to accept as full consideration for the services to be rendered by the Employee
hereunder, compensation consisting of the following:

A.Salary. The Company shall pay the Employee a base salary equal to: (i) during
the period ending December 31, 2015, Two Hundred Thirty Thousand Dollars
($230,000) per year, (ii) during the period commencing January 1, 2016 and
ending December 31, 2016, Two Hundred Fifty Thousand Dollars ($250,000), and
(iii) during period commencing January 1, 2017 and ending December 31, 2017, Two
Hundred Seventy-Five Thousand Dollars ($275,000), in each case payable in
bi-weekly installments in accordance with Company practices.



 

B.Signing Bonus. Promptly after this Agreement is executed and delivered by the
Employee, Employee shall receive a signing bonus of Fifty Thousand Dollars
($50,000).

C.Bonus. The Employee shall be eligible to receive an annual performance bonus
(“Annual Bonus”) as follows: (i) for calendar 2015, the Annual Bonus shall be
equal to the sum of (A) One Hundred Twenty Thousand Dollars ($120,000), plus (B)
in the discretion of the Compensation Committee (the “Committee) of the Board of
Directors, an additional bonus which, if awarded, is expected to be in the range
of Fifty Thousand Dollars to One Hundred Thousand Dollars ($50,000-$100,000),
(ii) in the discretion of the Committee, at the end of each of 2016 and 2017,
and any subsequent Renewal Term, a bonus which, if awarded, is expected to be in
the range of One Hundred Thousand Dollars ($100,000) to Three Hundred Thousand
Dollars ($300,000). All bonuses shall be paid within ninety (90) days after the
end of the applicable year of the Term.

D.Benefits. During the Term of this Agreement, the Employee will receive such
employee benefits, including health care insurance, vacation days and
participation in the Company’s 401K Plan (without Company matching
contributions), as are generally available from time to time to senior employees
of the Company; provided that if the Employee chooses not to participate in the
Company’s health care insurance, the Company will reimburse the Employee for up
to $23,000 in health care insurance expenses per year.

E.Stock Options. On the Effective Date, the Company shall grant to the Employee
five year options in the Company’s customary form (the “Options”) subject to the
Company’s 2014 Incentive Stock Plan (the “Plan”), exercisable (when vested) to
purchase for cash or by cashless exercise up to 200,000 shares of Company Common
Stock at a price equal to the closing price of such shares on the date of this
Agreement, vesting, provided the Employee is still employed by the Company, as
follows: (i) 50,000 shares on the Effective Date, (ii) 50,000 shares on December
31, 2015, and (iii) 50,000 shares on December 31, 2016, and (iv) 50,000 shares
on December 31, 2017; provided that 75,000 of the Options (consisting of 50,000
Options vesting on December 31, 2017 and 25,000 Options vesting on December 31,
2016) are granted subject to stockholder approval of the Company’s proposed
increase in the Plan, submitted for approval at the March 10, 2015 Annual
Meeting of Stockholders of the Company.

F.Restricted Shares.

(i)On the Effective Date, the Employee shall be granted an equity award (the
“Award”) under the Plan of 60,000 shares (the “Incentive Shares”) of Restricted
Stock (as defined in the Plan), which Incentive Shares will vest as follows:

2

 

(A)30,000 of the Incentive Shares shall vest on January 1, 2016;

(B)15,000 of the Incentive Shares shall vest on January 1, 2017; and

(C)15,000 of the Incentive Shares shall vest on January 1, 2018.

(ii)Except as otherwise provided herein, any Incentive Shares that have not
vested as of the date of the termination of the Employee’s employment for any
reason shall be deemed void and not issued. Certificates for unvested Incentive
Shares shall be retained in custody by the Company. None of the Incentive Shares
may be transferred prior to the applicable vesting date, and thereafter only in
compliance with the terms of this Agreement and the Plan.

(iii)Upon termination of the Employee’s employment for cause (as defined below),
the Company will have the right and option to purchase, and the Employee will
have the obligation to sell, all of the Employee’s Incentive Shares, which
option may be exercised by the Company within ninety (90) days following such
termination of employment by giving written notice thereof to the Employee. The
purchase price for such Incentive Shares will be $0.01 per Incentive Share.
Settlement of the purchase will be made at the principal office of the Company
within 30 days after delivery of such written notice.

(iv)The Employee represents, warrants and covenants as follows:

(A)the Employee is acquiring the Incentive Shares for the Employee’s own account
for investment only, and not with a view to, or for sale in connection with, any
distribution of the Incentive Shares in violation of the Securities Act of 1933,
as amended (the “Securities Act”), or any rule or regulation under the
Securities Act;

(B)the Employee has sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in acquiring the Incentive
Shares and to make an informed investment decision with respect to such
acquisition; and

(C)the Employee understands that:

(1)the offer and sale of the Incentive Shares have not been registered under the
Securities Act, and the Incentive Shares are “restricted securities” within the
meaning of Rule 144 under the Securities Act;

(2)the Incentive Shares cannot be sold, transferred or otherwise disposed of
unless they are subsequently registered under the Securities Act or an exemption
from registration is then available; and

3

 



(3)there is now no registration statement on file with the Securities and
Exchange Commission with respect to the offer and sale of any stock of the
Company, and the Company has no obligation or current intention to register the
offer and sale of the Incentive Shares under the Securities Act.

(v)The Incentive Shares shall be subject to restrictions imposed on Restricted
Stock by the Plan and this Agreement.

(vi)Certificates for the Incentive Shares shall bear legends setting forth the
restrictions set forth in this Agreement.

G.Expenses. The Company shall reimburse the Employee for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties
hereunder, including expenses for travel, entertainment and similar items,
promptly after the presentation by the Employee, from time-to-time, of an
itemized account of such expenses.

4.Termination.

A.For Cause. The Company may terminate the employment of the Employee prior to
the end of the Term of this Agreement “for cause.” Termination “for cause” shall
be defined as a termination by the Company of the employment of the Employee
occasioned by (i) the failure by the Employee to cure a willful breach of a
material duty imposed on the Employee under this Agreement within thirty (30)
days after written notice thereof by the Company or the continuation by the
Employee after written notice by the Company of a willful neglect of a duty
imposed on the Employee under this Agreement, (ii) the Employee’s conviction of
(or plea of guilty or nolo contendere to) a misdemeanor which constitutes a
crime of moral turpitude and, in the good faith opinion of the Committee,
materially damages the Company or to any subsidiary or affiliate of the Company,
(iii) the Employee’s conviction of (or plea of guilty or nolo contendere to) a
felony (including, without limitation, any felony constituting a crime of moral
turpitude), (iv) any act of gross negligence or corporate waste by the Employee
that adversely affects the Company, (v) the commission of any intentional tort
by the Employee against the Company causing loss, damages or harm to the
Company, (vi) the misappropriation of proprietary information or confidential
information, or (vii) any breach of the Invention Assignment Agreement. In the
event of termination by the Company “for cause,” all salary, benefits and other
payments shall cease at the time of termination, and the Company shall have no
further obligations to the Employee.

4

 

B.Resignation. If the Employee resigns for any reason, all salary, benefits and
other payments (except as otherwise provided in Section 4G below) shall cease at
the time such resignation becomes effective. At the time of any such
resignation, the Company shall pay the Employee the value of any accrued but
unused vacation time, and the amount of all accrued but previously unpaid base
salary through the date of such termination. The Company shall promptly
reimburse the Employee for the amount of any expenses incurred prior to such
termination by the Employee as required under Section 3G above.

C.Disability, Death. The Company may terminate the employment of the Employee
prior to the end of the Term of this Agreement if the Employee has been unable
to perform his duties hereunder or a similar job for a continuous period of six
(6) months due to a physical or mental condition that, in the opinion of a
licensed physician, will be of indefinite duration or is without a reasonable
probability of recovery for a period of at least six (6) months. The Employee
agrees to submit to an examination by a licensed physician chosen by the Company
in order to obtain such opinion, at the request of the Company, made after the
Employee has been absent from his place of employment for at least six (6)
months. The Company shall pay for any requested examination. However, this
provision does not abrogate either the Company’s or the Employee’s rights and
obligations pursuant to the Family and Medical Leave Act of 1993, and a
termination of employment under this Section 4C shall not be deemed to be a
termination for cause.

If during the Term of this Agreement, the Employee dies or his employment is
terminated because of his disability, all salary, benefits and other payments
shall cease at the time of death or disability, provided, however, that the
Company shall provide such health, dental and similar insurance or benefits as
were provided to Employee immediately before his termination by reason of death
or disability, to Employee or his family (in accordance with Company policies)
for the lesser of twelve (12) months after such termination or the full
un-expired Term of this Agreement on the same terms and conditions (including
cost) as were applicable before such termination. In addition, for the first six
(6) months of disability, the Company shall pay to the Employee the difference,
if any, between any cash benefits received by the Employee from a
Company-sponsored disability insurance policy and the Employee’s base salary
hereunder in accordance with Section 3A above. At the time of any such
termination, the Company shall pay the Employee, the value of any accrued but
unused vacation time, and the amount of all accrued but previously unpaid base
salary through the date of such termination (subject to withholding). The
Company shall promptly reimburse the Employee for the amount of any expenses
incurred prior to such termination by the Employee as required under Section 3G
above.

D.Termination without Cause. A termination without cause is a termination of the
employment of the Employee by the Company that is not “for cause”

5

 

and not occasioned by the resignation, death or disability of the Employee. If
the Company terminates the employment of the Employee without cause before the
end of the Term of this Agreement, the Company shall, at the time of such
termination, pay to the Employee the severance payment provided in Section 4F
below together with the value of any accrued but unused vacation time and the
amount of all accrued but previously unpaid base salary through the date of such
termination and shall provide him with all of his benefits under Section 3C
above for the greater of six (6) months or the full un-expired Term of this
Agreement; except as limited by Sections 4I and 6 and subject to the Employee’s
execution and non-revocation of a release in the form attached hereto as Exhibit
B in accordance with its terms. The Company shall promptly reimburse the
Employee for the amount of any expenses incurred prior to such termination by
the Employee as required under Section 3G above.

E.End of the Term of this Agreement. Except as otherwise provided in Sections 4F
and 4G below, the Company may terminate the employment of the Employee at the
end of the Term of this Agreement without any liability on the part of the
Company to the Employee. If the Employee continues to be an employee of the
Company after the Term of this Agreement ends, his employment shall be governed
by the terms and conditions of this Agreement, but he shall be an employee at
will and his employment may be terminated at any time by either the Company or
the Employee without notice and for any reason not prohibited by law or no
reason at all. If the Company terminates the employment of the Employee at the
end of the Term of this Agreement without cause, the Company shall, at the time
of such termination, pay to the Employee the value of any accrued but unused
vacation time and the amount of all accrued but previously unpaid base salary
through the date of such termination. The Company shall promptly reimburse the
Employee for the amount of any reasonable expenses incurred prior to such
termination by the Employee as required under Section 3G above.

F.Severance. If the employment of the Employee is terminated by the Company
without cause before the end of the Term of this Agreement, the Employee shall
be paid, as a severance payment at the time of such termination, the amount
equal to the greater of (i) 50% of the annual base salary in effect at the time
of termination and (ii) the base salary payable through the end of the Term;
except as limited by Sections 4I and 6 and subject to the Employee’s execution
and non-revocation of a release in the form attached hereto as Exhibit B in
accordance with its terms.

6

 



G.Change of Control Severance. (i) In addition to the rights of the Employee
under the Company’s employee benefit plans under Section 3D above, but in lieu
of any severance payment under Section 4F above, if there is a Change in Control
(as defined below) of the Company during the Term and the employment of the
Employee is concurrently or within 12 months of the Change of Control (but prior
to the end of the Term) terminated (a) by the Company without cause or (b) by
the resignation of the Employee because he has reasonably determined in good
faith that his titles, authorities, responsibilities, salary, bonus
opportunities or benefits have been materially diminished, that a material
adverse change in his working conditions has occurred, that his services are no
longer required in light of the Company’s business plan, or the Company has
materially breached this Agreement, the Company shall pay the Employee, as a
severance payment, at the time of such termination, the amount of Three Hundred
Fifty Thousand Dollars ($500,000), together with the value of any accrued but
unused vacation time, and the amount of all accrued but previously unpaid base
salary through the date of termination, and shall provide him with all of this
benefits under Section 3D above for the lesser of twelve (12) months or the full
un-expired Term of this Agreement; except as limited by Section 6 and Section 4I
and subject to the Employee’s execution and non-revocation of a Release in
accordance with Section 6C. The Company shall promptly reimburse the Employee
for the amount of any expenses incurred prior to such termination by the
Employee as required under Section 3G above. Notwithstanding the foregoing,
before the Employee may resign pursuant to Section 4G(i)(c) above, the Employee
shall deliver to the Company a written notice of the Employee’s intent to
terminate his employment pursuant to Section 4G(i)(c), and the Company shall
have been given a reasonable opportunity to cure any such act, omission or
condition within thirty (30) days after the Company’s receipt of such notice.



(ii)For the purpose of this Agreement, a Change in Control of the Company has
occurred when: (a) any person (defined for the purposes of this Section 4G to
mean any person within the meaning of Section 13(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other than a participant in a transaction
approved by its Board of Directors for the principal purpose of raising
additional capital, either directly or indirectly, acquires beneficial ownership
(determined under Rule 13d-3 of the Regulations promulgated by the Securities
and Exchange Commission under Section 13(d) of the Exchange Act) of securities
issued by the Company having forty five percent (45%) or more of the voting
power of all the voting securities; (b) a majority of the Directors elected at
any meeting of the holders of voting securities of the Company are persons who
were not nominated for such election by the Board of Directors or a duly
constituted committee of the Board of Directors having authority in such
matters; (c) the stockholders of the Company approve a merger or consolidation
of the Company with another person other than a merger or consolidation in which
the holders of the Company’s voting securities issued and outstanding
immediately before such merger or consolidation continue to hold voting
securities in the surviving or resulting corporation (in the same relative
proportions to each other as existed before such event) comprising fifty one
percent (51%) or more of the voting power for all purposes of the surviving or
resulting corporation; or (d) the stockholders of the Company approve a transfer
of substantially all of the assets of the Company to another person other than a
transfer to a transferee, fifty one percent (51%) or more of the voting power of
which is owned or controlled by the Company or by the holders of the Company’s
voting securities issued and outstanding immediately before such transfer in
similar relative proportions to each other as existed before such event.

7

 



H.Benefit and Stock Plans. To the extent the Plan or a benefit plan which covers
the Employee has specific provisions concerning termination of employment, or
the death or disability of an employee (e.g., life insurance or disability
insurance), then such benefit plan shall control the disposition of the
benefits, Options or Awards.

I.Severance Limits. Notwithstanding any other provision of this Agreement, no
payment shall be made or benefit provided pursuant to Section 4F or 4G following
the date the Employee first violates the Invention Assignment Agreement.

5.Invention Assignment Agreement. Employee has executed an Invention Assignment
and Confidential Information Agreement (the “Invention Assignment Agreement”) as
a condition of employment with the Company. The Invention Assignment Agreement
shall not be limited by this Agreement in any manner, and the Employee shall act
in accordance with the provisions of the Invention Assignment Agreement at all
times during the Term of this Agreement.

6.Section 409A

A.General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by Section 409A of the Internal
Revenue Code (the “Code”) and the Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any amounts payable hereunder will be
immediately taxable to the Employee under Section 409A, the Company reserves the
right (without any obligation to do so or to indemnify the Employee for failure
to do so) to (i) adopt such amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company determines to be necessary or appropriate to preserve
the intended tax treatment of the benefits provided by this Agreement, to
preserve the economic benefits of this Agreement and to avoid less favorable
accounting or tax consequences for the Company or (ii) take such other actions
as the Company determines to be necessary or appropriate to exempt the amounts
payable hereunder from Section 409A or to comply with the requirements of
Section 409A and thereby avoid the application of penalty taxes thereunder. No
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from the
Employee or any other individual to the Company or any of its affiliates,
employees or agents.

8

 



B.Separation from Service under Section 409A. Notwithstanding any provision to
the contrary in this Agreement: (i) no amount shall be payable pursuant to
Section 4F or 4G unless the termination of the Employee’s employment constitutes
a “separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations; (ii) for purposes of Section 409A, the
Employee’s right to receive installment payments pursuant to Section 4F or 4G
shall be treated as a right to receive a series of separate and distinct
payments; and (iii) to the extent that any reimbursement of expenses or in-kind
benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.
Notwithstanding any provision to the contrary in this Agreement, if the Employee
is deemed at the time of his separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the termination benefits to which the
Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the Employee’s termination benefits shall not be provided to the Employee
prior to the earlier of (x) the expiration of the six-month period measured from
the date of the Employee’s “separation from service” with the Company (as such
term is defined in the Treasury Regulations issued under Section 409A of the
Code) or (y) the date of the Employee’s death; upon the earlier of such dates,
all payments deferred pursuant to this sentence shall be paid in a lump sum to
the Employee, and any remaining payments due under the Agreement shall be paid
as otherwise provided herein.

C.Release. Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) due under this Agreement as a result of the Employee’s
termination of employment are subject to the Employee’s execution and delivery
and non-revocation of a Release, (i) the Company shall deliver the Release to
the Employee within ten (10) business days following the date of termination,
(ii) if the Employee fails to execute the Release on or prior to the Release
Expiration Date (as defined below) or timely revokes his acceptance of the
Release thereafter, the Employee shall not be entitled to any payments or
benefits otherwise conditioned on the Release, and (iii) in any case where the
date of termination and the tenth day following the Release Expiration Date fall
in two separate taxable years, any payments required to be made to the Employee
that are conditioned on the Release and are treated as nonqualified deferred
compensation for purposes of Section 409A shall be made in the later taxable
year. For purposes of this Section 6, “Release Expiration Date” shall mean the
date that is twenty-one (21) days following the date upon which the Company
timely delivers the Release to the Employee, or, in the event that the
Employee’s termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date. To the extent that any payments of nonqualified
deferred compensation (within the meaning of Section 409A) due under this
Agreement as a result of the Employee’s termination of employment are delayed
pursuant to this Section 6C, such amounts shall be paid in a lump sum on the
first payroll date following the date that the Employee executes and does not
revoke the Release (and the applicable revocation period has expired) or, in the
case of any payments subject to Section 6C(iii), on the first payroll period to
occur in the subsequent taxable year, if later.

9

 



7.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in New York, NY, in
accordance with the non-union employment arbitration rules of the American
Arbitration Association (“AAA”) then in effect. If specific non-union employment
dispute rules are not in effect, then AAA commercial arbitration rules shall
govern the dispute. If the amount claimed exceeds $100,000, the arbitration
shall be before a panel of three arbitrators. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall indemnify
the Employee against and hold him harmless from any attorney’s fees, court costs
and other expenses incurred by the Employee in connection with the preparation,
commencement, prosecution, defense, or enforcement of any arbitration, award,
confirmation or judgment in order to assert or defend any right or obtain any
payment under Section 4G above; without regard to the success of the Employee or
his attorney in any such arbitration or proceeding.

8.No Restraint. The Employee represents and warrants that he is not subject to
any employment, non-competition, non-solicitation or non-disclosure agreement
that would prevent him from entering into this Agreement or performing his
services hereunder. In the event that the Employee is in possession of any
confidential non-public information by virtue of his prior employment, the
Employee further represents and warrants that he will not engage in any activity
that is inconsistent with the rights of such prior employer, which could subject
the Company to liability.

9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

10

 

10.Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

11.Entire Agreement. This Agreement (together with the Invention Assignment
Agreement) constitutes the entire understanding between the parties with respect
to the subject matter hereof. This Agreement may not be amended except in
writing executed by the parties hereto.

12.Effect on Successors of Interest. This Agreement shall inure to the benefit
of and be binding upon heirs, administrators, executors, successors and assigns
of each of the parties hereto. Notwithstanding the above, the Employee
recognizes and agrees that his obligation under this Agreement may not be
assigned without the consent of the Company.

[Signature Page Follows]

11

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

 

Ohr Pharmaceutical, Inc. EMPLOYEE         By:__________________________________
______________________________________ Ira Greenstein Avner Ingerman Chairman  

  